HART, J., (after stating the facts).. (1) It is well settled that a railroad company carrying passengers, in order to afford them an. opportunity to leave the train at their place of destination, is bound to have the names of the different stations announced, upon the arrival of the trains, for a sufficient length of time to enable a passenger to get off with safety, and that a railroad company is liable for loss or injury which may result to a passenger from a violation of this duty. After properly announcing the name of a station, however, the carrier is not bound to go further, and give personal notice to a passenger traveling on an ordinary passenger train that his station has been reached. The carrier is not required to go through the train and see that every person has safely passed out of the cars. The reason is the passengers entered the cars of their volition to travel 'to a particular place, and it is presumed that they will leave the car when their station is called and the train stops there. Fetter on Carriers of Passengers, vol. 1, § 301; Hutchinson on Carriers, (3 ed.), vol. 2, § 1121; Michie on Carriers, vol. 2, § 2475; 6 Cyc. 587; Seaboard Air-Line Railway v. Rainey (Ga.), 2 A. & E. Ann. Cas. 675 and note; Southern Railroad Co. v. Kendrick, 40 Miss. 374; Gilkerson v. Atlantic Coast Line Railroad Co., 99 S. C. 426, Ann. Cas. 1916-B, 248, and note.  (2) It is contended by counsel for tbe plaintiff that, even if tbis be tbe law, tbe court erred in directing a verdict for tbe defendant. We do not agree with counsel in tbis contention. It is not claimed by tbe plaintiff that be was injured by tbe running of tbe train. Hence there was no presumption of negligence in bis favor. According to bis own testimony, bis injuries were caused by walking back to Clarendon in tbe night time after be bad voluntarily left tbe train. It devolved upon tbe plaintiff to show that bis injuries were sustained by reason of tbe negligence of tbe railroad company. His testimony to tbe effect that be took tbe first chair in tbe car so that be would be more likely to bear bis station called and that tbe conductor did not take up bis ticket until after tbe train bad passed Clarendon, was negative in character, and from it tbe jury could not have legally inferred that tbe station was not called by tbe conductor before tbe train arrived at Clarendon. Tbe burden being on tbe plaintiff, be could not discharge it by negative testimony of tbis character. Moreover, according to tbe testimony of tbe conductor be called tbe station aloud in tbe ear in which the plaintiff was riding before tbe train reached Clarendon. Tbe train stopped at Clarendon long enough for tbe passengers in tbe coaches to leave them, and several passengers on tbe train debarked from it. His testimony was reasonable and consistent in itself. Tbe negative testimony of tbe plaintiff did not tend in any wise to contradict it. Therefore tbe judgment will be affirmed.